﻿Mr. President, on behalf of the Government and people of Fiji, my delegation would like to join with other delegations that have already spoken in congratulating you very warmly and sincerely on your election as President of this body. Your election as President of the General Assembly during this its thirty-fifth session is a reflection of the very high regard in which representatives hold you personally and, equally important, of the deep commitment of your Government and your people to the continued observance of the high ideals of the United Nations. My delegation wishes to express its fully support to you in your task, which we know is not an easy one.
50.	Fiji also wishes to put on record its gratitude for and warm appreciation of the excellent and constructive leader-ship shown by the immediate past President of this Assembly, Mr. Salim of the United Republic of Tanzania. His record is a credit to himself and his country.
51.	We wish to thank also the Secretary-General and his staff for their dedication and devotion to duty in their thankless job of translating the many resolutions of the United Nations into action.
52.	Just over three weeks ago this community of nations welcomed to its ranks Saint Vincent and the Grenadines as its one hundred and fifty-fourth Member. The Fiji delegation, representing another island State, extends a very special welcome to the island State of Saint Vincent and the Grenadines. My delegation is certain that, with the admission of this island State to the world Organization, the needs of island economies—some of which are very fragile indeed—and the aspirations of their peoples will be given the support they richly deserve and the attention from this world body that they have persistently sought. Fiji looks forward to working closely with Saint Vincent and the Grenadines and wishes it fruitful and beneficial interaction in this community of nations.
53.	We also wish to acknowledge the achievement of independence by Vanuatu, a sister nation in the Pacific, on 30 July this year. The Fiji delegation notes the positive roles played by the administering Powers of this former condominium and the encouragement given by the South Pacific Forum countries and the United Nations in regard to the attainment of self-determination and ultimate independence by this country. Vanuatu, soon after independence, became a member of the Commonwealth of Nations and, as another island State and a Pacific State, Fiji looks forward to the day when Vanuatu will take its rightful place in this world body.
54.	Ten years ago today Fiji became independent after peaceful and constructive discussions with its then administering Power, the United Kingdom. The peaceful process of dialogue which led to the attainment of independence in Fiji on 10 October 1970 has continued to be the corner-stone of our independence and national life and the foundation upon which our relations with other nations are based. The tenth anniversary celebrations which the people of Fiji are holding today bear testimony to the democratic and peaceful process that has been the chief characteristic of our social, economic and political developments to date. Our abiding faith in the value of peace and peaceful and constructive dialogue in resolving problems is also the major motivation for our membership in this international community.
55.	At the outset I should therefore like to reiterate Fiji's unequivocal commitment to the Charter of the United Nations and its hope for peace and security in the world.
56.	This session is significant in the history of the United Nations as it marks the beginning of yet another decade in the continuing efforts of this Organization to provide a global framework for the maintenance of peace and security, for promoting respect for human rights and freedom and for improving the social and economic well-being of peoples the world over.
57.	As we begin this new decade it will not be inappropriate, in the view of my delegation, for Member nations of this global body to remind themselves afresh of their obligations to maintain and uphold these aims and principles for which the United Nations was created 35 years ago. It is the view of the Fiji delegation that such a reminder cannot be over-emphasized and will not be misplaced in view of the threat to international, regional and local harmonious coexistence arising from ruthless expansionist policies which are insensitive and oblivious to the national pride, self-respect and feelings of peoples in small, weak and divided countries; the apparent relaxation of detente among super-Powers with its consequent adverse effects, implied and real, on global peace and stability; the current impasse in international and North-South economic relations—relations between the third world and the industrialized countries— because of the inability of both groups to arrive at a consensus; the lack of respect for international law, agreements and treaties that Member nations individually and/or collectively subscribe to as a basis for international relations; and the increasing proportion of the mass of humanity which is denied its birth right to life and its right to self-determination and independence because of political oppression, religious persecution, cultural subjugation and ideological intolerance.
58.	Fiji believes that those are some of the key issues which at the beginning of the decade of the 1980s are threatening the work and the very existence of the United Nations.
59.	Fiji is a small independent country in the South Pacific which is proud of its tradition of harmonious multiracial living, orderly socio-economic development, stable political evolution and peaceful coexistence with its neighbours. But as a part of an increasingly integrated and interdependent world community, Fiji views with the greatest concern the continuing escalation of unresolved conflicts in many parts of the world.
60.	The situation in the Middle East, for instance, remains one of our dominant concerns, primarily because of its implications for international peace and security and the economic future of the world. The search for a just and lasting peace in the area has continued for several years now. This year, there was the seventh emergency special session of the General Assembly, devoted to the question of Palestine. Efforts have also been made to revive the stalled talks on the issue of Palestinian rights. A noteworthy initiative has been undertaken by the European Community, which sent an exploratory mission to all the parties this year, in an effort through dialogue to promote peace in the region. While the prospects for an immediate solution appear uncertain, there is no doubt that the question of Palestine is at the core of the Middle East conflict.
61.	A negotiated settlement, in the view of my delegation, could be based on the following principles: Israeli withdrawal from all territories occupied since 1967; recognition by the parties concerned of each other's legitimate concerns, including the right of the Palestinian people to self- determination and a homeland and acceptance of Israel's security needs; and the involvement of PLO in negotiations leading to the self-determination of the Palestinian people.
62.	We further believe that all actions that discourage the attainment of a just solution through a process of dialogue and consultation must be abandoned. In this regard, the deliberate policy of creating settlements in occupied Arab territories and the unilateral decision by Israel to change the character and status of Jerusalem create serious impediments to the peace process in the Middle East. However, we remain convinced that, given goodwill and understanding on all sides, an amicable solution can be found for the complex Middle East question.
63.	The course of events in the Middle East continues to affect the situation in Lebanon, a small country whose peaceful and secure existence has been seriously compromised. To our deep regret, the practice of pre-emptive strikes and armed activities has continued. For normalcy to return to the area, it is imperative that the independence, sovereignty and territorial integrity of Lebanon be scrupulously respected. It is because of Fiji's abiding commitment to the principles of the Charter concerning international peace and security that we have decided to participate in the United Nations peace-keeping operations in southern Lebanon. Our involvement also stems from our belief that, while peace-keeping is no substitute for peace-making, they are not mutually exclusive. Moreover, in the case of UNIFIL, there is wide agreement that it is performing an absolutely vital peace-keeping function. It is therefore crucial that there be co-operation from all sides, so as to permit UNIFIL fully to discharge its mandate.
64.	It is indeed regrettable that, despite the fact that peace-keeping operations like UNIFIL have proved their usefulness, their financial situation remains precarious. We fully concur with the following observations made by the Secretary-General in his report to the Assembly on the work of the Organization:
"This situation places a heavy burden on the troop- contributing countries which, if allowed to continue, may adversely affect the future of such operations."
The troop-contributing countries, and particularly developing countries such as mine, continue to suffer from the failure of some to share the financial burden of peacekeeping. Since the maintenance of international peace and security is a collective responsibility, we hope that all will fulfil their financial obligations in this regard.
65.	Moreover, my delegation recalls that the General Assembly, in its resolution 34/166, requested a United Nations study this year on "the existing standard rates of reimbursement, with a view to ensuring an equitable rate of reimbursement to the Governments of troop-contributing States". My delegation looks forward to that important report. We further hope that this Assembly will be able to take action that will provide for more regular and fairer rates of reimbursement to the troop contributors. Failure to act could mean continued absorption by the troop- contributing countries of escalating costs for the maintenance of their national contingents on United Nations peace-keeping assignments.
66.	The conflicts in Indo-China and West Asia remain unresolved. Despite efforts to defuse the situations in Kampuchea and Afghanistan, no political solution acceptable to the parties directly concerned has emerged. Because of the serious implications of these conflicts for peace and security, and for humanitarian considerations regarding the plight of the refugees, urgent solutions are necessary. It is therefore our very earnest hope that General Assembly resolution 34/22, in respect of the situation in Kampuchea, will be expeditiously implemented, with the co-operation of the parties concerned.
67.	In the case of Afghanistan, we remain convinced that General Assembly resolution ES-6/2 provides the basis for a satisfactory solution. Even though various efforts to resolve the crisis have not yet yielded results, it is crucial that a search for a negotiated settlement should continue.
68.	My delegation supports the implementation of these resolutions essentially because they provide for the withdrawal of foreign forces, which in turn could facilitate the act of self-determination by the peoples concerned. We firmly believe that it is for the people themselves to decide their own future without any external interference in any form.
69.	A problem which faces the United Nations each year, and which is not dissimilar to the problems in South-East and West Asia that I have just alluded to, is the question of decolonization.
70.	Many members who have spoken from this rostrum have drawn our attention to the commemoration this year of the twentieth anniversary of the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples.
71.	While we welcome the independence attained by many countries since 1960, we are nevertheless aware of the plight of the many that are still seeking to control their own destiny, including those in Africa, the Caribbean and, indeed, our part of the world.
72.	My delegation supports the inalienable right of all colonial peoples to exercise self-determination in accordance with the important principles that are enunciated in the Charter and in resolution 1514 (XV). Having attained our own independence in 1970, and following our accession to membership of this Organization and of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, we have been guided by those principles in our approach to various cases of decolonization. Mindful of the fact that the Charter recognizes the well-being and interests of the colonial peoples as paramount, we fully subscribe to the view that it is for the people themselves freely to choose their own destiny. We would therefore monitor closely the positive assurances from those concerned that they will be guided by the wishes of the people as regards their future. For we remain convinced that no self-centred interests or narrow considerations, such as those based on race, creed or colour, should be allowed to impede the decolonization process.
73.	Concerning the international Territory of Namibia, we note that the prolonged search for an internationally accept-able solution has not yet resulted in Namibia's freedom. It is indeed regrettable that the carefully devised United Nations plan for the peaceful decolonization of Namibia remains unimplemented because of the continuing intransigence of South Africa. My delegation earnestly hopes that South Africa will speedily end its illegal occupation of the Territory and accept a solution based on the important principles outlined in Security Council resolution 385 (1976) and 435 (1978) which, in brief, entail the acquisition of genuine majority rule by the Namibian people based on free and fair elections to be held under the auspices of the United Nations. Moreover, SWAPO should continue to participate fully in the processes leading to independence. Such steps should bring to fruition the attainment of the peaceful solution that the people of Namibia fully deserve and have long been denied.
74.	As for South Africa itself, the abhorrent practice of apartheid and racial discrimination remains the concern of the international community. Repression should give way to genuine changes aimed at majority rule and the full realization of the principles of human rights.
75.	Addressing the General Assembly in 1976, my Prime Minister said that the practice of "apartheid is anathema to us". We continue to subscribe fully to that position. We remain convinced that in multi-racial and multi-cultural societies all can share, without any distinctions, the fruits of progress, peace and prosperity. Our own experience in Fiji—as indeed experience elsewhere—has shown that that is possible.
76.	On the question of human rights, my country is fortified by our election to membership of the Commission on Human Rights, with effect from next year. It is our intention to honour the trust placed in us by the world community through a constructive contribution to the deliberations of the Commission.
77.	Although great progress has already been made in the field of human rights, the efforts of the international community are being continuously tarnished by human-rights violations in many parts of the globe. Political persecution, racial discrimination, torture and arbitrary sentences are still a painful reality today. It is extremely important to understand that in the final analysis individual human rights must rest on the foundation of collective human rights. National liberation and self-determination create the frame-work for the latter, and only after they have been achieved can one think of ensuring human rights for individuals.
78.	My delegation believes that concrete and effective measures should be urgently adopted by this Organization in order to meet and fulfil its obligations in the human-rights field by seeing to it that those who on various pretexts have pushed waves of refugees across their national borders or out to sea show more moderation and responsibility. Whether in Africa, Asia, the Middle East or elsewhere, these refugees suffer the most inhuman treatment. My delegation appeals to this Assembly to support the efforts of the United Nations and other organizations to relieve the misery of these fellow men. We sincerely hope that the inscription on this session's agenda of the item entitled "International co-operation to avert new flows of refugees" will bring us closer to a solution of the refugee question.
79.	We remind this Organization again that stability of newly gained freedom is essential for ensuring socio-economic development and for widening and deepening the ambit of human rights. That needs to be properly institutionalized, for only then will there be a safeguard against their possible abuse or suppression, or even total eclipse.
80.	We in Fiji are very concerned about our society because it is multiracial, multi-religious and multicultural, and in such a society great care and sensitivity are needed to ensure that no segment of the society is deprived in any way. The dignity of man expressed through the equality of all is what we believe in.
81.	The World Conference of the United Nations Decade for Women, held at Copenhagen last July, is only one of the many facets of our international efforts towards the achievement of equality for all in the field of human rights. Although the Programme of Action for the Second Half of the United Nations Decade for Women7 was not adopted by consensus, my delegation is of the opinion that the document contains frameworks which are acceptable to all and within which Governments and organizations can successfully pursue the aims and objectives of the Decade. This, together with the Convention on the Elimination of All Forms of Discrimination Against Women, adopted by the General Assembly last year, must now form the basis of our efforts towards the advancement of women, who after all constitute half of mankind.
82.	The progress we have made in Fiji on the general question of human rights and respect for others and its consequence in bringing about harmony and peace can perhaps be summed up in the following passage taken from my Prime Minister's address this morning to the people of Fiji on the occasion of our national independence day:
"We have been fortunate in Fiji. We have enjoyed peace. We have made progress, and there is stability in our country. Our endeavour for the future is to maintain this stability. Our aim is to establish in our country a truly multiracial society where the welfare of all is our collective concern.
"Given the tolerance and goodwill and the hard work and dedication through which we have been blessed with peace, progress and stability, I believe there is great promise for our country in the future. As we look to the next decade of our development, let us remember that our greatest contribution to our country and to the world at large is to maintain a united and harmonious multiracial society."
83.	Many speakers who have preceded me have spoken of the current trends in the world economy and the grave economic problems facing the international community today. The eleventh special session of the General Assembly, which ended recently, focused on the realization by the international community of the urgent need to establish the New International Economic Order. A significant part of that economic restructuring process envisages emphasis on the development of the small, less endowed, geographically handicapped and poor nations of the world. My delegation is pleased that a consensus has been reached on the question of the International Development Strategy for the Third United Nations Development Decade. We hope that the text will be adopted and the recommendations in it expedition implemented. We are, however, disappointed that the special session failed to reach a consensus on the global round of negotiations, but we hope that the preparation for the global round will be finalized during the current session.
84.	The international community is mindful of the interdependence of the economies of our nations. It has also shown through many resolutions adopted within the United Nations system that it is fully aware of the economic plight of island developing countries like my own. In our statement to the recently concluded special session on the New International Economic Order,  we emphasized the problems of high inflation, the increasing cost of energy fuel and protectionism. We shall not repeat that here. What is needed is not repeated declarations and resolutions on avowed intentions, but a genuine and honest political will to assist those nations in need.
85.	However, my delegation has always emphasized its views on trade as the vehicle for economic growth. Most island developing States like Fiji are faced with limited resources, small domestic markets, heavy dependence on imports and high transportation costs. Having made that point, I must say that we have, in the course of our decade of independence, assumed full responsibility in resolving that problem.
86.	We believe that equitable terms of trade with developed and developing countries constitute the best form of aid. We are convinced that the best form of assistance that countries can give us is the provision of assured markets for our exports.
87.	We have therefore been encouraged by the positive response demonstrated by the industrialized European Economic Community [EEC] countries in their improved economic relations with the African, Caribbean and Pacific countries and in their willingness to give guaranteed access for an assured quota of our sugar to their markets at guaranteed prices. We are grateful to the EEC for the substantial aid and technical assistance given to us under the Lome II Convention.  We are also appreciative of the positive steps taken towards regional trade agreements and economic co-operation among South Pacific countries providing for duty-free and unrestricted entry of a wide range of products on a non-reciprocal basis. My delegation is pleased at the noteworthy progress made in UNCTAD, where agreement has finally been reached on establishing a Common Fund for Commodities. 
88.	The island States in the South Pacific have their own regional identity in the South Pacific Forum. The member States of the Forum have come a long way, since its inception in 1971, in their desire for increased mutual cooperation among themselves. At regular meetings, the South Pacific countries have come to grips with such problems as assisting member countries in providing for their needs in economic assistance, specialist skills, manpower, technical co-operation, regional shipping and fishing. Indeed, the South Pacific Forum is regarded as a respected international organization fully consistent with the Pacific tradition of mutual help and self-reliance and also in keeping with the United Nations concept of increased cooperation among developing countries.
89.	Earlier in this address I mentioned that a major cause for concern in the world today is the lessening of detente resulting from the lack of respect for international law, agreements and treaties, to which Member nations subscribe, some individually, some collectively, as a basis for peace and harmonious international relations. In that connection allow me to make some brief comments on the topic of a nuclear-weapon-free zone in the South Pacific, in the context of general and complete disarmament.
90.	At its thirtieth session, the General Assembly adopted resolution 3477 (XXX) endorsing the idea of the establishment of a nuclear-weapon-free zone in the South Pacific. In inviting the countries of the region to carry on consultations about ways and means of achieving this objective, the resolution also expressed the hope that all States, in particular the nuclear-weapon States, would co-operate fully in achieving the objective of a nuclear-free zone in the South Pacific.
91.	Whilst the heads of Government of the independent or self-governing States of the South Pacific Forum have issued various communiques since the adoption of resolution 3477 (XXX), reiterating the importance of keeping the South Pacific region free from the risk of nuclear contamination and of involvement in a nuclear conflict, the co-operation they had hoped to receive from nuclear-weapon States of the region has not been forthcoming.
92.	Encouraging progress has been made in the declaration and the establishment of nuclear-free zones in the Indian Ocean, the Middle East and South Asia, as well as in the denuclearization of Africa and Latin America. Sadly, the largest and, from its name, supposedly the most peaceful of oceans remains the hub of nuclear testing and related nuclear activities. We therefore call on the States concerned to refrain from any action contrary to the objective of establishing a nuclear-weapon-free zone in the South Pacific and urge them to enter into dialogue and negotiations with the States of the region for the achievement of these objectives. Everyone recognizes that the establishment of a nuclear-free zone in the Pacific would contribute not only to the security of our region but, more important, to the prevention of the proliferation of nuclear weapons, and would bring us a step closer to the goal of general and complete disarmament.
93.	The numerous appeals by the General Assembly in its equally numerous past resolutions for an end to all nuclear- weapon tests in all environments must be heeded and heeded by all. In the present international climate, in which nearly all our disarmament negotiation efforts have reached an impasse, the call for the cessation of all nuclear testing and of the nuclear arms race is even more imperative than ever before. The highest priority must be accorded to the adoption of effective measures towards nuclear disarmament and the conclusion of an agreement on general and complete disarmament.
94.	A necessary corollary to the Pacific island nations' call for the cessation of all nuclear testing in the region is our protest at the dumping of nuclear waste in our waters and on our islands. In July this year the heads of Government of the South Pacific Forum in their meeting in Kiribati unanimously adopted a resolution condemning any action that represents further exploitation of the Pacific for nuclear purposes to the disadvantage of the people of the Pacific. That was a follow-up to a similar resolution adopted at the previous year's meeting regarding the storage in the Pacific of spent nuclear fuel. While we note in that regard the assurances by the States concerned of the high safety standards laid down for those projects and the minimal threat they pose or will pose to our people, experiences elsewhere remind us that accidents have occurred and are bound to occur. In any case my delegation is not convinced that there exists at the present time any nuclear storage system that can provide an absolute guarantee against accidents as well as against future seepage.
95.	The question of global disarmament remains the most basic and is of immediate concern to this world body, whose very foundations appear threatened not only by the stalemate reached in both multilateral and bilateral negotiations towards agreement on general and complete disarmament but also and even more by the increase in the military budgets of all major Powers, which aggravates further the constantly spiralling arms race. Even previous calls for the freezing and reduction of military budgets, including the one issued last year by the General Assembly in resolution 34/83F, which was adopted without a vote, appear—in the light of the major Powers' military budgets for the coming year—to represent mere drafting exercises. Perhaps the General Assembly's decision in resolution 34/75 last December to declare the 1980s as the Second Disarmament Decade is indicative of the rate of progress we have achieved so far in this area.
96.	The World Disarmament Conference envisaged to take place after the second session on disarmament would, in my delegation's view, be the most appropriate forum, in which all the peoples and nations of the world should participate, for everyone to make an all-out concerted effort at reaching some consensus on ways and means of achieving our goals. For such a conference to be effective, it requires the political will and participation of all nuclear-weapon Powers. For such a conference to have any meaningful effect it must be convened at the earliest possible time.
97.	Why, it may well be asked, is the issue of the urgency of global negotiations on disarmament raised by one of the smallest Member nations? For a variety of reasons. In addressing the General Assembly 10 years ago on Fiji's admission into the United Nations, our Prime Minister said" that Fiji's remarks on world affairs and events were made with an appreciation of our isolated geographical location, which in turn gave us a perspective different from that of many nations closer to the pulse of international affairs. For that very reason alone, and given the endless search for alternative avenues and ways and means of achieving any progress in many of our international strivings, it may be worth our while to take some of the views expressed by small and medium-sized countries into consideration. Fiji sees the impasse reached in many of our disarmament negotiations as not only dangerous for our immediate future but equally undesirable, given the latest regional conflicts in South-East and South-West Asia as well as in the Middle East.
98.	A further reason why my small country has seen fit to comment on global disarmament is our over-all responsibility to the world community. The question of disarmament is, in my delegation's view, not a matter for the major Powers alone. It is a problem that affects each and every member of the international community, touching not only on their security interests, but also on their very survival. It would be irresponsible on our part, as it is on the part of other small countries, to remain silent or indifferent on the issue of disarmament. Super-Powers and the other major Powers cannot arrogate to themselves the role of custodian of the fate of mankind at a time when its future and its very survival are at stake.
99.	My delegation is mindful and appreciative of the untiring work of the Committee on Disarmament in this area. Its report, setting out the various stages the negotiations have reached concerning the elements of a comprehensive programme on disarmament, and its recommendations should form the basis of our future efforts. In this connection, the report of the Disarmament Commission to be placed before this session and incorporating the report of the Committee on Disarmament, should again emphasize the need for our efforts to be co-ordinated and concerted and to receive serious consideration by the General Assembly.
100.	The second Review Conference of the Parties to the Treaty on the Non-Proliferation of N clear Weapons, held at Geneva from 11 August to 7 September this year, noted that "considerable progress" had been made in some key areas on peaceful uses of nuclear energy. But again we note with deep concern the inability of the Conference to reach an agreement on issues pertaining to nuclear non- proliferation, disarmament and international peace and security. This again underscores the urgency of the call my delegation and those that have preceded me make to the major Powers to co-operate fully with the negotiating processes aimed at establishing peace and security.
101.	If there is a ray of hope about what political will and co-operation between nations can do, a hope that so far has eluded the world community in our efforts to reach agreements in areas of global disarmament and in the last special session concerning the global round of negotiations to launch the New International Economic Order, it is to be seen in the success achieved at the recently concluded ninth session of the Third United Nations Conference on the Law of the Sea at Geneva. The hard-core issues which had plagued the Conference over the years and which now have happily been resolved amply illustrate one fundamental fact, namely, that the international community can arrive at a consensus in any areas of international endeavour if there exists a genuine will and determination to do so.
102.	The draft convention that has emerged  and that is to establish a new order to govern the ocean space based on international social justice is of particular importance to the small island countries and territories of the Pacific which rely to a very great extent on the resources of the sea for their daily needs. For archipelagic States like Fiji, it is particularly gratifying to note that the concept of an archipelagic regime is firmly entrenched in the draft treaty and has now won universal acceptance.
I OS* Mention of this major achievement leads me to refer to our added apprehension about our vast ocean areas. We have already alluded to the danger that nuclear testing and the dumping of nuclear wastes in our ocean poses for our people. Coupled with this is the very real danger and the magnitude of damage that such nuclear spillage and seepage can cause for our environment, especially for our marine resources. Whilst nuclear testing and dumping are carried out outside our territorial waters and economic zones, that does not prevent the adverse consequences from flowing into our areas and affecting our marine life. It does not prevent highly migratory species of fish, like tuna, which are affected by nuclear activities, from moving from testing and dumping areas to ours where they are harvested. We highlight these points, if only to dramatize the over-all undesirability of nuclear testing and dumping of nuclear wastes that are carried out in our region.
104.	The main theme of what we have said is the peace and security of this world. Without it there is little hope for mankind, as indeed peace is necessary as a precondition for the fulfilment of our hopes for a better world.
